Citation Nr: 1202880	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  10-23 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a left leg disorder, to include blood clots and varicosities.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Grabia, Counsel
INTRODUCTION

The Veteran served on active duty from July 1976 to July 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In November 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript of that hearing has been included in the claims file.

The Veteran initially claimed service connection for a left knee injury.  In addition he claimed blood clots in the left leg.  The Board has therefore restated the claim as two issues as on the title page of this decision.

The appeal regarding the issue of entitlement to service connection for a left leg disorder, to include blood clots and varicosities is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required. 


FINDINGS OF FACT

1.  The Veteran experienced a left knee contusion during military service, which resolved with no residual disability.

2.  The Veteran's current left knee condition, described as mild age related degenerative joint disease (DJD), is not related to service, nor did it manifest to a compensable degree within one year of service.




CONCLUSION OF LAW

A left knee disorder was not incurred by the Veteran's active military service, nor may arthritis of the left knee be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1131, 1154, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

 The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The notice requirements were met in this case by letter sent to the Veteran in June 2009.  The letter advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case in the June 2009 letter.  The content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.

The Board concludes that VA's duty to assist has been satisfied.  The Veteran's enlistment and separation examination, service treatment records, private, and VA medical records are in the file.  The claimant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing medical examinations or obtaining medical opinions when such examinations or opinions are necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on a claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's act of service; but does not contain sufficient medical evidence for VA to make a decision on the claim. 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4).

The Veteran has been provided with a VA examination in August 2009 during the appeal period.  This examination is adequate for rating purposes because it was based on a thorough examination, a description of the Veteran's pertinent medical history, a review of the claims file, and appropriate testing and because it provided an etiology opinion with a supporting rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

Thus, the Board finds that VA has satisfied the duty to assist the Veteran and the Board may proceed to consider the merits of the claim.

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).   In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain chronic diseases, including arthritis, may be presumed to have incurred during service if they become disabling to a compensable degree within one year of separation from active duty. 38 C.F.R. § 3.307.  Disorders diagnosed more than one year after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d). 

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also, 38 C.F.R. § 3.102.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).


Background

At a videoconference hearing in November 2011 the Veteran testified that he hurt his left knee in September 1978 during service.  He received treatment for left knee pain in 1980 at the VAMC New Orleans.  The VAMC did not have records of treating the Veteran.  He also received treatment from Merrill Laurent, MD., beginning approximately in 1985 to 1987.  
The February 1976 service entrance examination was silent as to any left knee condition.  The May 1979 separation examination reveals the Veteran checked off that he had a trick or locked knee condition, cramps in his legs, and swollen or painful joints.  The examiner however noted no documentation of such conditions in his health records.  His leg cramps were activity related.

A May 1978 treatment record reveals a complaint of left knee pain after the Veteran fell on his knee while playing football.  There was negative patellar pain upon pressure.  There was some edema at the medial aspect of the left knee.  There was no soft tissue damage.

In an August 2009 VA examination report the examiner noted that the claims file and medical records were reviewed.  The Veteran suffered a trauma to the left knee joint in April 1979 when he was struck on the back of the left knee.  There was no history of hospitalization or surgery.  The Veteran reported current left knee pain, effusion, and swelling.  He was able to stand for 15 to 30 minutes and walk 1/4 mile.  He used no assistive devices.  The examiner noted that the Veteran had never been seen at the VAMC for his left knee joint.  

The examiner noted a normal gait.  There was no inflammatory arthritis, Osgood Schlatter's disease, clicks, or snaps, grinding, instability, meniscus abnormality, or abnormal tendons.  There was some retropatellar crepitance but no other left knee abnormalities.  X-rays revealed no left knee joint swelling.  There was some mild DJD in the form of minimal bony spur formation involving the tibial spine and posterior patellar surface, which was noted to be normal for the Veteran's age.
	
The examiner noted that the service treatment records revealed a left patellofemoral knee injury in September 1978.  There was no treatment for decades for a left lower extremity disorder and never any treatment for a left knee disorder.  He further noted that the Veteran contused his left patellar and never to this date required treatment except for a short time in the military.  The diagnosis was age appropriate DJD and an opinion was provided that the Veteran's current left knee DJD was not related to the inservice injury.


Analysis

On the basis of the foregoing evidence, the Board finds that service connection for a left knee disorder is not warranted.  Although the Board agrees that the Veteran had a left knee contusion in service, the current medical evidence indicates only age-related DJD of the left knee and no other knee disability that is related to service.  The post service evidence does not reveal any current residuals of a left knee injury.    

The Veteran is competent to state the symptomatology that he has been experiencing since service, to include recurring pain.  He is not, however, competent to render a diagnosis of any left knee disability.  As a limited exception to this rule, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the U.S. Court of Appeals for the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  The Veteran has asserted continual symptoms of pain since service, and he is competent to do so.  However, he is not competent to diagnose a specific disability, and in this case, the only left knee disability found was mild age-related DJD.  To the extent that the Veteran has asserted continuity of symptomatology in his left leg, the Board finds that any such claim is covered by the Remand for the left leg blood clots and varicosities.  There is no current knee disability that can be linked to service.

In this case, none of the criteria under Jandreau have been satisfied.  Accordingly, the lay evidence here does not establish that any left knee disorder was related to the left knee contusion he experienced in service.

Specifically, the VA examiner noted the Veteran's complaints of pain, swelling and aching, as well as the left knee contusion in service.  After examination, claims file review, and x-rays, the VA examiner found that the Veteran did not have a left knee disorder that was related to service.  Instead, the examiner determined that the Veteran's left knee degenerative changes were as a result of aging.

There are no medical opinions or other competent evidence which supports the Veteran's contention that he has a current left knee disorder which was directly related to the left knee contusion he experiences in service.  Accordingly, the benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a left knee disorder is denied.


REMAND

Unfortunately, a remand is required for compliance with VA's due process obligations with respect to the Veteran's claim for service connection for a left leg disorder to include blood clots and varicosities.

In his claim received in May 2009, the Veteran alleged that he had been treated since 1979 at the VA medical Center for blood clots in his left leg and has been treated with Coumadin since that time.

The RO in June 2009 made a request to the New Orleans VAMC for records of treatment for a left leg blood clot since 1979.  A July 2009 response from the New Orleans VAMC reported that there were no treatment records for the reported treatment in their records. 

In his August 2010 VA Form 9- Appeal to the Board of Veterans Appeals, the Veteran claimed to have been hospitalized at the VAMC for a left leg disorder and has been treated with Coumadin since 1980 for the condition.

In an October 2011 VA Form 646-Statement of the Accredited Representative, the same claim is made; although the representative added that it was in fact unclear where this treatment occurred.

At his November 2011 videoconference hearing the Veteran testified that he received treatment for left knee pain in 1980 at the VAMC New Orleans.  He also received treatment from Merrill Laurent, MD., beginning approximately in 1985 to 1987.  

As noted the RO attempted to obtain treatment records from the VA Medical Centers (VAMC) in New Orleans. The RO requested treatment records in June 2009 and was informed that no records of this treatment were available.  The Board has determined that the RO should send a second request for the treatment records. Any and all pertinent medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  Attempts must continue to be made to obtain Federal records, such as VA records, unless further attempts would be futile.  38 C.F.R. § 3.159(c) (2) (2011).  

While the Veteran was provided with an August 2009 VA examination the examiner noted that the Veteran reported being seen at VAMC in 1980 for swelling and pain in the left leg.  The examiner diagnosed varicosities left leg and popliteal area which was not related to a left thigh strain treated in service.  However if the Veteran was treated as he initially alleged in 1979 for a left leg condition shortly after discharge from service these treatment records should be obtained and considered by the examiner prior to the Board adjudicating this condition.
 
Accordingly, the case is REMANDED for the following action: 

1.  Obtain outstanding VA treatment records from the VAMC New Orleans from July 1979 to the present.

2.  If additional VA treatment records are obtained, schedule the Veteran for an examination by an appropriate examiner. The Veteran's claim folder must be made available to and be reviewed by the examiner in conjunction with the examination. Any testing deemed necessary should be performed. The examiner should provide an opinion, with adequate rationale as to whether it is at least as likely as not  (50 percent probability or more) that any current left leg disability is related to service.  A complete rationale must be provided for all opinions. 

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2011).

4. Thereafter, any additional necessary development deemed should be conducted.  If the benefits sought on appeal remain denied, issue the Veteran and his representative a supplemental statement of the case and allow a reasonable opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011). 



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252  (West 2002), only a decision of the Board of Veterans' Appeals  is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


Department of Veterans Affairs


